DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I (claims 15 and 28-36 in the reply filed on 04/14/2022 is acknowledged. The non-elected group II (claims 17-27) are withdrawn from consideration in the application.

Drawings
The drawings are objected to because of error in a structure labelling. The label 27 designating the wall should be 127 per the specification page 23, line 16-23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in the specification on page 1, the status of the parent application 13/638,831 should be updated as US Patent No.10,739,075.
In the specification, page 21, line 19, the statement: “the tube 5 allows for the press head 1 is pivot relate to the actuator” should be “the tube 5 allows for the press head 1 to pivot relate to the actuator”, for language clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31, recites the limitation” wherein the compressing element includes a gap 
between one side of the compressing element and the other side of the compressing element at one or both ends of the compressing element and/or one or more intermediate locations”. In particular the compression element as shown in figure 2 for example is defined by a hollow unibody head (1) that is substantially hemispherical in shape and therefore cannot defined any gap in the manner as set forth in the claim. The claim is therefore rendered indefinite since the metes and bounds are unascertainable.       Claim 32 recites the limitations "the junction of the inlet" in line 3 and “the junction of the outlet” in line 4.  There is insufficient antecedent basis for each of these limitations in the claim.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claims 15, 28, 29, 31, 33 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roth (US Patent No. 5,397,104).
	Regarding claims 15 and 31, Roth teaches a device for handling a dross (i.e.  molten metal processing by-product (see abstract), the device comprising: an enclosure (10, see figure 1 and column 2, lines 55-68), the enclosure configured for receiving a dross collector (i.e. container unit, 12, see figure 1 and column 2, lines 55-68) containing metal and dross or by-product to be separated (see abstract, column 2, lines 55-68 and figure 1); a compression head (i.e. compressing element, 14, see figures 1-3 and column 2, line 55-column 3, line 57), wherein the compression head or  compressing element (14) is configured for compressing the dross or by-product in the container unit (12, see figures 1-3); a hydraulic drive (i.e. an actuator, see column 2, line 64-column 3, line 5, column 3, lines 24-42 and figures 1-3) connected to the compression head compressing element (14, see figures 1-3); wherein the compressing element (14, see figure 2) includes: an upper surface (i.e. under surface of the cover plate 28, see figure 3 and column 3, lines 24-28 and lines 43-57) provided with an inlet (i.e. water inlet 32, see figure 2 and column 3, lines 43-53) and an outlet (i.e. water outlet 32, see figure 2 and column 3, lines 43-53); a lower surface (15, see figure 2 and column 3, lines 6-15); an at least partially hollow interior (i.e. the hollow interior containing the cooling water see figure 2 and column 3, lines 43-53) provided between the upper surface (see figure 3) and the lower surface (15, see figure 2), the hollow interior being connected to the inlet and the outlet (see figure 2); the hollow interior being provided with: one or more fluid flow constraining surfaces provided by one or more walls of the hollow interior (see figure 2); and at least one fluid flow control element (i.e. baffle 40, see figure 2 and column 3, lines 48-53) provided in the hollow interior (see figure 2), the  at least one fluid flow control element (40, see figure 3) being additional to the one or more fluid flow constraining surfaces provided by the one or more walls of the hollow interior (see figure 3). It is noted that while the claim recites the device to comprise a metal from by-product; the latter (i.e. metal from by-product in other words dross) is not considered as being part of the device but rather the article being worked upon by the claim device. Also see MPEP2115.
           Regarding claim 28, Roth in figure 2 shows one or more fluid flow constraining 
surfaces defined by one or more walls (i.e. the inner surface wall of the upper portion 17 or the compression head 14) facing the of the hollow interior, and said one or more flow constraining surfaces bounding the hollow interior through which there is fluid flow; thereby meeting substantially all aspects of the claim.
           Regarding claim 29, Roth in figure 2 shows at least one fluid flow control element including at least one baffle 40 (see figure 2 and column 3, lines 48-53); and wherein said baffle is provided at separation distance (see in figure 2 a gap is provided between the baffle 40 and the inner surface of the bottom wall 15) from the inner surface of the lower surface of the compressing element (14). 
         Regarding claim 33, Roth in figure 2 shows at least one fluid flow control element (i.e. baffle 40, see figure 2 and column 3, lines 48-53) that defines a length, width, heights, and/or a profile. The claim is met by Roth because the claim requires either a single fluid flow control element or multiple fluid flow control element, and Roth meets the former or the first requirement.            Regarding claim 36, Roth in figure 2 shows a compressing element including: a press head (14) for molten metal and/or molten metal processing by-products; wherein the lower surface includes one or more outwardly extending protrusions or surfaces (i.e. ribs 24 and 35, also see figure 2 and also ribs 24, 25, 26 and 27, see figures 4 and 5 and furthermore see column 3, lines 6-23).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis 
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 30, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth (US Patent No. 5,397,104) as applied to claim 15 above.
	Regarding claim 30, Roth in figure 2 shows at least one fluid flow control element including at least one baffle 40 (see figure 2 and column 3, lines 48-53); and wherein said baffle is provided at separation distance (see in figure 2 a gap is provided between the baffle 40 and the inner surface of the bottom wall 15) from the inner surface of the lower surface of the compressing element (14) but silent with respect to the magnitude of said separation distance and as such fails to teach separation values from 20 mm to 80 mm. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04. IV. A.	Regarding claims 34 and 35, Roth in figure 2 shows a cooling water inlet (32, also see column 3, lines 43-54)  and a cooling water outlet (34, also see column 3, lines 43-54) provided between the center of the compressing element and the periphery of the compressing element but silent about the exact position of each one of the cooling water inlet  and the cooling water outlet way between the center and periphery, and thus failing to teach an inlet and an outlet being provided between 40% and 60% of the way between the center and periphery as set forth in these claims respectively. The difference between these claims and the teachings of Roth, therefore lies only in the separation distance or a dimensional extent between corresponding structures. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04. IV. A.
Allowable Subject Matter
11.	Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Roth differs from the instant claimed invention by failing to teach and/or adequately suggest fluid flow control elements including a plurality of ribs or other projections extending in a radial direction relative to a junction of the inlet with the hollow interior and/or a junction of the outlet with the hollow interior.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roth (US 5,669,957), Bramley (US 6,063,330), Schirk (US 6,096,260) and Peel et al. (US 10,739,075) are also cited in PTO-892.13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/           Examiner, Art Unit 1733   
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733